

115 HR 3169 IH: VA Acquisition Workforce Improvement and Streamlining Act
U.S. House of Representatives
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3169IN THE HOUSE OF REPRESENTATIVESJuly 10, 2017Mr. Poliquin (for himself, Mr. Bergman, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the hiring, training, and efficiency of acquisition personnel and organizations of the
			 Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Acquisition Workforce Improvement and Streamlining Act. 2.Improvement to hiring and training of acquisition personnel of Department of Veterans Affairs (a)Training and certification programs (1)ProgramsNot later than September 30 of the fiscal year following the fiscal year during which this Act is enacted, the Secretary shall implement covered training curricula and covered certification programs.
 (2)Consideration of relevant programs of Department of DefenseIn designing and implementing covered training curricula and covered certification programs under paragraph (1), the Secretary shall use as models existing training curricula and certification programs that have been established under chapter 87 of title 10, United States Code, as determined relevant by the Secretary.
 (3)Method of trainingThe Secretary may develop the training curricula under paragraph (1) in a manner that provides such training in any combination of—
 (A)training provided in person; (B)training provided over an internet website; or
 (C)training provided by another department or agency of the Federal Government. (4)Levels of certificationsThe Secretary may develop the certification programs under paragraph (1) in a manner that uses—
 (A)one level of certification; or (B)more than one level of certification, as determined appropriate by the Secretary with respect to the level of certification for different grades of the General Schedule.
 (5)Initial goalNot later than September 30 of the second fiscal year following the fiscal year during which this Act is enacted, the Secretary shall ensure that the majority of employees subject to the covered certification programs achieve the certification or the appropriate level of certification pursuant to paragraph (4)(B), as the case may be.
 (6)Subsequent goalAfter carrying out paragraph (5), the Secretary shall ensure that each employee subject to the covered certification programs achieves the certification or the appropriate level of certification pursuant to paragraph (4)(B), as the case may be, as quickly as practicable.
				(b)Improvements to hiring of entry-Level positions
 (1)PriorityThe Secretary of Veterans Affairs shall prioritize the use of acquisition internship programs to hire employees to entry-level positions relating to acquisition in the Department of Veterans Affairs.
 (2)GoalNot later than September 30 of the fiscal year following the fiscal year during which this Act is enacted, the Secretary shall ensure that the annual number of participants in acquisition internship programs is—
 (A)not fewer than twice the number of participants in such programs during fiscal year 2017; and (B)not more than four times the number of participants in such program during such fiscal year.
 (3)DurationThe Secretary shall carry out paragraph (2) until the date on which the Secretary certifies to the Committees on Veterans’ Affairs of the House of Representatives and the Senate that the projected number of graduates of acquisition internship programs is sufficient to satisfy the human capital needs of the Department with respect to acquisition, taking into account the rate of attrition and projected retirements of personnel.
				(c)Transfers
 (1)AuthorityIn addition to any other transfer authority of the Secretary, the Secretary may transfer or reprogram amounts identified under section 3 as cost savings in order to make such amounts available for—
 (A)the salaries and travel expenses of participants in acquisition internship programs; (B)covered training programs; or
 (C)the design and implementation of covered certification programs. (2)AuthorizationsA transfer made from one account to another under the authority of paragraph (1) shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
				3.Improvement to efficiency of acquisition organizations of the Department of Veterans Affairs
 (a)PlanThe Secretary shall develop a plan to reduce duplication and to increase efficiencies with respect to the acquisition functions of the Department of Veterans Affairs, with an emphasis on procurement and logistics functions, in a manner that achieves cost savings in an amount necessary to carry out section 2. The Secretary shall ensure that such plan—
 (1)in all respects and to the greatest extent practicable, seeks to place procurement employees and logistics employees in close geographic proximity to the other employees of the Department for whom the procurement employees and logistics employees procure supplies or services;
 (2)does not place any procurement employee in a formal reporting or subordinate-supervisor relationship with an employee of the Department for whom the procurement employee procures supplies or services; and
 (3)may not achieve cost savings through demotions, furloughs, or liquidations, as defined in part 351 of title 5, Code of Federal Regulations.
 (b)Matters includedIn developing the plan under subsection (a), the Secretary shall determine whether to carry out the following activities:
 (1)Consolidate or abolish (and transfer functions to the procurement or logistics activities of individual facilities of the Veterans Health Administration, the Network Contracting Offices of the Veterans Health Administration, the Procurement and Logistics Office of the Veterans Health Administration, or the Office of Acquisition, Logistics, and Construction of the Department)—
 (A)the Service Area Office East; (B)the Service Area Office Central;
 (C)the Service Area Office West; and (D)the Program Contacting Activity Central Office.
 (2)With respect to the functions of the Procurement and Logistics Office of the Veterans Health Administration and the Office of Acquisition, Logistics, and Construction of the Department, consolidate one or more of the following functions into one of the respective offices:
 (A)Policy making functions. (B)Contract quality assurance and review functions.
 (C)Real property management functions. (D)Business operations functions.
 (E)Health care acquisition. (F)Logistics functions.
 (c)SubmissionNot later than 180 days after the fiscal year during which this Act is enacted, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the plan developed under subsection (a).
 (d)ImplementationThe Secretary shall commence implementation of the plan developed under subsection (a) beginning on the date that is 30 days after submitting the plan under subsection (c).
 4.DefinitionsIn this Act: (1)The term acquisition internship programs means programs administered by the Secretary of Veterans Affairs, including the Warriors to Workforce Program and the Acquisition Intern Program, under which the Secretary employs—
 (A)a veteran, while the veteran earns an undergraduate degree and completes found­a­tion­al training courses relating to acquisition; or
 (B)an individual who completes progressive training courses relating to acquisition and participates in rotational work assignments relating to acquisition.
 (2)The term covered certification programs means— (A)with respect to logistics employees, a program to certify knowledge and skills relating to logistics; and
 (B)with respect to employees of the Department who are members of occupational series relating to construction or facilities management, or who award or administer contracts for major construction, minor construction, or non-recurring maintenance, including as contract specialists or contracting officers’ representatives, a program to certify knowledge and skills relating to construction or facilities management.
 (3)The term covered training curricula means— (A)with respect to logistics employees, a training curriculum relating to logistics; and
 (B)with respect to employees specified in paragraph (2)(B), a training curriculum relating to construction or facilities management.
 (4)The term logistics includes supply chain management. (5)The term logistics employee means an employee of the Department of Veterans Affairs who is a member of an occupational series relating to logistics, or who performs logistics functions within the Office of Acquisition, Logistics, and Construction of the Department or the Veterans Health Administration.
 (6)The term procurement employee means an employee of the Department who is a member of an occupational series relating to procurement.
			